 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1The operations of the Respondent, Commander Mills, Inc , constitute trade, traffic, andcommerce among the several States, within the meaning of Section 2 (6) of the Act2Textile Workers Union of America, CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.3.The Respondent has notengaged inunfair labor practices within the meaning of Section8 (1) of the Act.4.By discharging and refusing to reinstate Earl Garth Smith and Bernice Smith, theRespondent has not engaged in unfair labor practices within the meaning of Section 8 (3) ofthe Act.[Recommendations omitted from publication.]SUTHERLAND PAPER COMPANYandINTERNATIONALPRINTING PRESSMEN AND ASSISTANTS' UNION OF NORTHAMERICA, A. F. L., Petitioner. Case No. 7-RC-2200. July30, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Russell W.Bradley, hearing officer. The hearing officer referred to theBoard a motion of the Intervenor, Independent Union of Suther-land Paper Company Employees, Inc., herein called the Inde-pendent,to dismissthepetition.For reasons hereinafterstated, the motion is denied. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case to athree-member panel [Members Houston, Murdock, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of employees indivisions 2, 5, and 9 of the Employer's Kalamazoo, Michigan,plants, who are employed in the following job classifications,togetherwith their apprentices,assistants,and helpers:Journeymen printing and cutting pressmen in the printing andcutting departments, journeymen stonemen, journeymen plate-men, journeymen diemakers, journeymen rubber platemakersand journeymen color matchers. The Employer and the Inde-pendent contend that the employees sought by the Petitionermay not appropriately be severed from the existing production106 NLRB No 85. SUTHERLAND PAPER COMPANY525andmaintenance unit because of the integration of the Em-ployer's operations.They further contend that the unit soughtis inappropriate as it is not confined to employees in oneparticular craft,nor does it conform to any established ad-ministrative division of the Employer's operations.The Inter-venor,United Paperworkers of America,CIO, herein calledthe Paperworkers,contends that the unit sought is inappro-priate because it does not include all of the employees em-ployed in divisions 2, 5, and 9.The Employer manufactures paperboard and folding cartonsat its North Side and East Side plants in Kalamazoo.Its con-verting operations, which are performed for the most part bythe employees covered by the petition herein, are carried outin divisions 2, 5, 8, and 9. In divisions 2, 5, and 9 paperboardisprinted,cut, finished,and assembled into folding cartons,theEmployer'sprincipal product. Division 8 manufacturespaper specialties such as plates,cups, and cylindrical cans.All 4divisions employ cutting and printing presses. However,theapprenticeship period for the mercury presses used indivision 8 is only 2 years,whereas a 4-year apprenticeshipis required on the regularpressesusedinthe other 3 divisions.It is well established that printing pressmen, their assistants,apprentices,and helpers constitute a traditional craft groupwhichmay be separately represented in the paperboard in-dustry.l The record discloses that the machines operated bythe cutting pressmen are in general similar to those operatedby the printing pressmen, and that the mercury presses indivision 8 perform both operations.Although the period of ap-prenticeship on the mercury presses is shorter than that ontheregular presses,thegeneral similarity of duties andskills of all of the Employer's pressmen convinces us that theyconstitute a homogeneous craft group which may function as aseparate bargaining unit.2However,in view of their inclusionformany years in a plantwide unit,we find that they alsoappropriately may constitute a part of this broader unit. Weshall therefore make no final unit determination until we as-certain the desires of these employees.The platemen,stonemen, diemakers,rubber platemakers,and color matchers, whom the Petitioner would include in theunit,do not appear to be members of the pressmen's craft.Although their work is functionally related to that performedby pressmen,it involves separate and distinct skills which oftenentail as much or more specialized training than is required'SeeWebb-LinnPrinting Company,95 NLRB 1488;New HavenPulp& Board Company,83 NLRB268; Patterson Parchment Paper Company,80 NLRB1378; Square D Company, 97NLRB 713.2 New Haven Pulp & Paperboard Company,supr 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDof pressmen.Accordingly we shall exclude these job cate-gories fromthe voting group.'There remains for our consideration the unit placement ofstock boosters,utilitymen, overlay operators, and stockrepilers,allofwhom the Petitioner would include in thebargainingunit. Each of the employees in these job categoriesworks in closeassociationwith the pressmen either supplyingblank stock, cleaning the presses,assuringthe uniformity ofthe impression, or removing and inspecting the finished product.Nevertheless, as these jobs require little specialized trainingand are not customarily included in the pressmen's craft, weshall exclude them from the unit.4We shall direct that an election be held among all printingpressmen, cutting pressmen, mercurypressmen,and theirapprentices,assistants,and helpers employed in divisions2, 5, 8, and 9 of the Employer'sKalamazooplant, excludingplatemen,stonemen,diemakers, rubber platemakers, colormatchers, stock boosters, utility men, overlay operators,guards, all other employees, and supervisors as defined in theAct.Ifa majority of the employees in the voting group select thePetitioner or the Paperworkers, they will be taken to haveindicated their desire to constitute a separate appropriateunit, and theRegionalDirector conducting the election directedherein is instructedto issuea certification of representativesfor such a unit, which the Board, under such circumstances,finds to be appropriate for the purposes of collective bargain-ing. In the event a majority of the employees in the votinggroup select the Independent, they will be taken to have indi-cated theirdesireto remain part of the existing production andmaintenance unit, and the Regional Director will issue a certifi-cation of results of election to that effect.[Text of Direction of Election omitted from publication.]Member Peterson,dissenting:The record herein affords but one basis for severing thepressmen fromthe established production and maintenanceunit,namely, the admitted craft status of these employees.Since 1937 all of the employees of the Employer's Kalamazooplants have been represented by the Independent in a singleoverall unit. Thereisno showingon the record that the in-terestsof these craftsmen would be better served by separaterepresentationor that the Independent has not accorded themfair and adequate representation.3 ibid.4See Ben-Mont Papers, Inc., 85 NLRB 1194, and the cases cited therein. LEE MILLER CO. and LEMLAR MANUFACTURING CO.527Consequently,for the reasons stated in my dissentingopinioninW. C. Hamiltonand Sons,104 NLRB 627, I woulddismiss the petition.LEE MILLER CO. and LEMLAR MANUFACTURING CO.andINDEPENDENT UNION OF METAL WORKERS, Peti-tioner. Case No. 21-RC-3081. July 30, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing was held before Jerome A.Reiner, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel[Members Houston,Styles, andPeterson I-Upon the entire record in this case,the Board finds:1.Lemlar Manufacturing Co., herein individually calledLemlar,manufactures and sells metal louvers,awnings, andjalousies;andLeeMiller Co.,herein individually calledMiller, sells and installs products made by Lemlar and othermanufacturers. Between March 1, 1952, andFebruary28, 1953,the goods destined for out-of-State shipment sold by Millerand Lemlar were valued at over $47,000 and$39,000, respec-tively.As found in paragraph numbered 4, infra, these com-panies together are a single employer within the meaning of theAct, but whether considered together or individually,we findthey are engaged in commercewithin themeaning ofthe Act,and we shall therefore assert jurisdiction herein. 22.The labor organizations involved claim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and(7) of theAct.4.ThePetitionerseeks a single unit of both Miller'sinstallation employees and Lemlar'sfactory employees at'TheIntervenors,Sheet Metal Workers International Association,Local Unions Nos. 108,371,and 548, AFL, movedtodismiss the petitionon the groundthat the unit sought isinappropriate.For thereasons set forth in paragraphnumbered4, infra, the motion is denied.2Stanislaus Implement and HardwareCo., 91 NLRB 618.3 TheIntervenors refused to stipulatethat thePetitioner is a labor organizationwithin themeaningof the Act.We find that the Petitioner's purpose is to organize and admitto member-ship the Employer's employees for collective bargaining concerning conditionsof employ-ment,and that itis therefore a labor organizationwithin themeaningof the Act. Thomas L.Green & Company, Inc., 103 NLRB 1023.106 NLRB No. 83.